Name: Council Regulation (EC) No 844/2002 of 18 February 2002 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period from 1 January to 31 December 2002 (extension of the double-checking system) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy;  European construction;  trade;  Europe
 Date Published: nan

 Avis juridique important|32002R0844Council Regulation (EC) No 844/2002 of 18 February 2002 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period from 1 January to 31 December 2002 (extension of the double-checking system) (Text with EEA relevance) Official Journal L 135 , 23/05/2002 P. 0001 - 0001Council Regulation (EC) No 844/2002of 18 February 2002concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period from 1 January to 31 December 2002 (extension of the double-checking system)(Text with EEA relevance)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, entered into force on 1 February 1995(1).(2) The Parties decided by Decision No 1/2002(2) of the Association Council to extend the double-checking system introduced by Decision No 3/97(3) of the Association Council, for the period from 1 January to 31 December 2002.(3) It is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 87/98 of 19 December 1997 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community for the period from 1 January to 31 December 2002 (renewal of the double-checking system)(4),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 87/98 shall continue to apply for the period from 1 January to 31 December 2002, in accordance with the provisions of Decision No 1/2002 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part.Article 2Regulation (EC) No 87/98 shall in consequence be amended as follows:In the title, preamble and Article 1(1) and (4), references to the period "1 January to 31 December 2001" shall be replaced by references to "1 January to 31 December 2002".Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 February 2002.For the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ L 360, 31.12.1994, p. 2.(2) See page 23 of this Official Journal.(3) OJ L 13, 19.1.1998, p. 99.(4) OJ L 13, 19.1.1998, p. 43. Regulation as last amended by Regulation (EC) No 239/2001 (OJ L 35, 6.2.2001, p. 3).